DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-12, 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Key in view of Jones.
Regarding claims 1-4, 6, 8, 10, 11, 12, 14, 15, 17, 18, 20, Key discloses a press-fit pin 10 for a semiconductor package has a shaft 12, 13 on enlargement at 11 with diameter in figure 4 that runs horizontally through center of part 25 and that is larger than shaft diameter and has plural arms figure 4 at lines 25, 27 that extend away from part 25.  The enlargement 11 may not be a “head that is at terminal of a shaft”.  Jones show a pin with only the shaft portion at 12.  It would have been obvious to ordinary skill 
Regarding claims 7, 9, 16, Key discloses the claimed invention except for a through hole.  Jones discloses a hole at 19.  It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to modify Key to provide such features as taught by Jones so as to provide for better resiliency.  For claims note such hole 19 in Jones device is stadium shaped.  
Claims 5, 13, 19, are rejected under 35 U.S.C. 103 as being unpatentable over Key in view of Jones and further in view of Rozmus.  
Regarding claim 5, Key and Jones disclose the claimed invention except for the head comprises a truncated cone.  Rozmus discloses the head comprise a truncated shape at 8.  It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to modify Key and Jones to provide such feature as taught by Rozmus so as to provide for easy assembly. 
Response to Arguments
Applicant's arguments filed with the amendment have been fully considered but they are not persuasive.
On page 7, the applicant’s argues that the applicant respectfully disagrees because ….See Key figure 1.  The examiner respectfully disagrees.  Jones discloses a head that is at terminal of a shaft.  
On page 7, the applicant argues that the examiner also assert… as recited.  The examiner respectfully disagrees.  Please see the explain as state as above rejection.  .
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG K DINH whose telephone number is (571)272-2090.  The examiner can normally be reached on M-F from 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHUONG K DINH/Primary Examiner, Art Unit 2831